   Case 3:20-cv-00691-D Document 25 Filed 07/16/20               Page 1 of 3 PageID 230



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  BO SHEN, Individually and on Behalf of           Case No. 3:20-cv-00691-D
  All Others Similarly Situated,

                                Plaintiff,

                 v.

  EXELA TECHNOLOGIES, INC.,
  RONALD COGBURN, and JAMES G.
  REYNOLDS,

                             Defendants.


      RESPONSE TO ORDER TO SHOW CAUSE REGARDING SERVICE AS TO
         DEFENDANTS RONALD COGBURN AND JAMES G. REYNOLDS

       Lead Plaintiff Insur Shamgunov and Elena Shamgunova respectfully submit this response

to the Court’s Order to demonstrate good cause for failing to effect service on defendants Ronald

Cogburn and James G. Reynolds. See Dkt. No. 14. On June 11, 2020, defendant Exela

Technologies Inc. was served with the summons and complaint. See Dkt. No. 12. On June 12,

2020, the Court appointed Insur Shamgunov and Elena Shamgunova as Lead Plaintiff and

approved their selection of Glancy Prongay Murray LLP as Lead Counsel and Kendall Law Group,

PLLC as Local Counsel for the Class. See Dkt. No. 11. Counsel for the remaining defendants

agreed to accept service.

       On June 19, 2020, counsel for Defendants contacted Lead Counsel to confer regarding a

proposed schedule for the filing of an amended complaint and a briefing schedule for Defendants’

anticipated motion to dismiss. On June 30, 2020, Defendants filed an unopposed motion requesting

the Court’s approval of the proposed schedule, in which they stated that “upon filing the instant




                                               1
   Case 3:20-cv-00691-D Document 25 Filed 07/16/20                 Page 2 of 3 PageID 231



Motion, Defendants shall be deemed to have accepted service in this matter, without waiver of any

Rule 12 arguments other than objections to sufficiency of service.” See Dkt. No. 15 at 2.

          Thus, Lead Plaintiff submits that all defendants have been served in the above-captioned

matter.

Dated: July 16, 2020                          Respectfully submitted,

                                               /s/ Joe Kendall
                                              JOE KENDALL
                                              Texas Bar No. 11260700
                                              KENDALL LAW GROUP, PLLC
                                              3811 Turtle Creek Blvd., Suite 1450
                                              Dallas, Texas 75219
                                              Telephone: 214-744-3000
                                              Facsimile: 214-744-3015
                                              Email: jkendall@kendalllawgroup.com

                                              Local Counsel for Lead Plaintiff Insur Shamgunov
                                              and Elena Shamgunova

                                              GLANCY PRONGAY & MURRAY LLP
                                              Charles H. Linehan (admitted pro hac vice)
                                              Raymond D. Sulentic (admitted pro hac vice)
                                              Pavithra Rajesh (admitted pro hac vice)
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, CA 90067
                                              Telephone: (310) 201-9150
                                              Facsimile: (310) 201-9160

                                              Counsel for Lead Plaintiff Insur Shamgunov and
                                              Elena Shamgunova and Lead Counsel for the Class




                                                 2
   Case 3:20-cv-00691-D Document 25 Filed 07/16/20               Page 3 of 3 PageID 232




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, July 16, 2020, a true and correct copy of the foregoing

document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                             /s/ Joe Kendall
                                            JOE KENDALL




                                               3
